FILED
                           NOT FOR PUBLICATION
                                                                             JUL 2 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANNE BLOCK,                                      No. 18-35690

              Plaintiff-Appellant,               D.C. No. 2:18-cv-00907-RSM

 v.
                                                 MEMORANDUM*
WASHINGTON STATE BAR
ASSOCIATION; et al.,

              Defendants-Appellees.



ANNE BLOCK,                                      No. 20-35025

              Plaintiff-Appellant,               D.C. No. 2:15-cv-02018-RSM

 v.

WASHINGTON STATE BAR
ASSOCIATION; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Western District of Washington
                Ricardo S. Martinez, Chief District Judge, Presiding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                              Submitted June 8, 2021**
                                Seattle, Washington

Before: W. FLETCHER, WATFORD, and COLLINS, Circuit Judges.

      Anne Block has filed several actions alleging that various state and local

government entities, officials, and individuals, including the Washington State Bar

Association (“WSBA”), targeted her in order to stop her from exposing

government wrongdoing and cover-ups. These prior actions were dismissed, and

two of those dismissals were affirmed by this court. See, e.g., Block v. Snohomish

County, 733 F. App’x 884 (9th Cir. 2018); Block v. WSBA, 761 F. App’x 729 (9th

Cir. 2019).

      In connection with one of those prior dismissals, the district court sua sponte

imposed a vexatious litigant bar (hereinafter the “Initial Bar Order”). Block v.

WSBA, 2016 WL 1464467 (W.D. Wash. Apr. 13, 2016). Block appealed the Initial

Bar Order. Before this court ruled on that appeal, Block filed a new cause of

action in the Middle District of Pennsylvania. That action was transferred to the

Western District of Washington and then dismissed pursuant to the Initial Bar

Order. After that dismissal, this court ruled on the appeal in the earlier case and

vacated the Initial Bar Order for lack of notice. Block, 761 F. App’x at 731. On


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2
remand in that case, the district court reimposed the vexatious litigant pre-filing

order (hereinafter the “Reimposed Bar Order”), which is identical to the Initial Bar

Order.

         We have two appeals before us. We address them in turn.

20-35025 Appeal

         This court vacated the “Initial Bar Order” for lack of notice. Block, 761 F.

App’x at 731. On remand, Judge Martinez reimposed the vexatious litigant

prefiling order. Block appeals the Reimposed Bar Order.

         Before imposing a vexatious litigant bar, a district court must:

         (1) give litigants notice and “an opportunity to oppose the order
         before it [is] entered”; (2) compile an adequate record for appellate
         review, including “a listing of all the cases and motions that led the
         district court to conclude that a vexatious litigant order was needed”;
         (3) make substantive findings of frivolousness or harassment; and (4)
         tailor the order narrowly so as “to closely fit the specific vice
         encountered.”

Ringgold-Lockhart v. County of L.A., 761 F.3d 1057, 1062 (9th Cir. 2014) (quoting

De Long v. Hennessey, 912 F.2d 1144, 1147–48 (9th Cir. 1990)). We strictly

enforce these four requirements because this type of order affects a litigant’s

fundamental right to access the courts. See id. at 1061.

         (1) There is no dispute that Block had adequate notice and an opportunity to

oppose the order on remand.


                                             3
      (2) The district court had an adequate record. “An adequate record for

review should include a listing of all the cases and motions that led the district

court to conclude a vexatious litigant order was needed.” De Long, 912 F.2d at

1147. Here, to show why a vexatious litigant bar was necessary, the district court

referred to the long list of cases identified in opposing counsel’s declaration that

were previously dismissed, including two in which fees were awarded for frivolous

litigation. See Block, 733 F. App’x at 889 (affirming district court order

concluding that Block’s claims were “entirely groundless and frivolous” and

awarding fees under 42 U.S.C. § 1988); Block, 761 F. App’x at 730 (affirming

Rule 11 sanctions). Moreover, contrary to Block’s contention that the emails

attached to the Soto declaration are barred under Federal Rule of Evidence 408, the

emails do not seriously attempt to settle any action, but instead threaten Defendants

with additional action. Because the emails were offered to prove Block’s pattern

of harassment, they were not offered “to prove or disprove the validity or amount

of a disputed claim or to impeach,” as is required under the rule. Fed. R. Evid.

408(a).

      (3) Before a district court may issue a pre-filing injunction against a pro se

litigant, it must make “substantive findings as to the frivolous or harassing nature

of the litigant’s actions.” De Long, 912 F.2d at 1148 (quotation marks and citation


                                           4
omitted). To make such findings, the district court needs to look at “both the

number and content of the filings as indicia” of the frivolousness of the litigant’s

claims. Id. (quotation marks and citation omitted). Here, the district court noted

that Block continued to send harassing emails threatening additional frivolous

litigation. In addition, Block has filed numerous unmeritorious suits, some of

which were expressly found to be frivolous. These facts demonstrate the frivolous

and harassing nature of Block’s actions.

      (4) The vexatious litigant order must be “narrowly tailored” to the vexatious

litigant’s wrongful behavior. The district court’s order is narrowly tailored. Block

is not prevented from filing a lawsuit; she is only subject to a pre-filing order that

requires a prescreening review to ensure that she does not continue to re-litigate

claims. Block is free to file potentially meritorious claims. See Molski v.

Evergreen Dynasty Corp., 500 F.3d 1047, 1061 (9th Cir. 2007). Block argues the

order is not narrowly tailored because Judge Martinez did not consider alternatives

to the vexatious litigant order. As support, she relies on Safir v. U.S. Lines, Inc.,

792 F.2d 19 (2d Cir. 1986). While the Safir factors may provide a “helpful

framework” for analyzing the third and fourth De Long factors, the Safir factors

have never been adopted by the Ninth Circuit. Molski, 500 F.3d at 1057–58. But,

in any event, they would not warrant a different outcome here.


                                           5
       We therefore conclude that the district court properly reimposed the

vexatious litigant order. We affirm the court’s order in appeal No. 20-35025.

18-35690 Appeal

       Block filed her 18-35690 action in the Middle District of Pennsylvania. She

requests that the case be “remanded back to the third circuit for litigation to

proceed there.” This court lacks jurisdiction to review the Pennsylvania district

court’s transfer order. See Posnanski v. Gibney, 421 F.3d 977, 978, 980 (9th Cir.

2005). Accordingly, her request to remand is denied.

       Block seeks to disqualify Judge Martinez from hearing her case based on his

membership in the WSBA. This court has already rejected this argument. See

Block, 761 F. App’x at 730. We again reject it in this appeal. Block supports

neither her argument that Judge Martinez is biased or prejudiced against her, nor

her argument that he has an economic interest in the outcome of the litigation. See

Riss v. Angel, 934 P.2d 669, 682 (Wash. 1997) (“[T]here is considerable authority

that the member of a nonbusiness nonprofit unincorporated association is

liable . . . for torts only if the member participated in or ratified the action resulting

in liability.”); DeNardo v. Municipality of Anchorage, 974 F.2d 1200, 1201 (9th

Cir. 1992) (“The fact that a plaintiff sues a bar association does not require recusal

of judges who are members of that bar association.”).


                                             6
      Judge Martinez was properly assigned to Block’s action. The district court

clerk had authority to reassign this case to Judge Martinez. While 28 U.S.C. § 137

provides that work must be divided among the judges of the court; it does not

mandate how labor is divided. There is no appearance of impropriety. Judge

Martinez was properly assigned to Block v. WSBA because it is a related case to

Block’s previous case. See W.D. Wash. Civ. L.R. 3(g).

      Although the district court dismissed this action under the Initial Bar Order,

the terms of the Reimposed Bar Order are identical, and we have affirmed that

reimposed order. No purpose would be served by remanding the case for the

ministerial purpose of dismissing it again under the identically worded Reimposed

Bar Order. Under the now-validated terms of the bar order, the district court

properly dismissed Block’s complaint.

      We affirm the court’s orders in appeal No. 18-35690.

      AFFIRMED.1




      1
        In 18-35690, the motion for judicial notice (DE 84) is GRANTED, but the
first motion for judicial notice (DE 37), the motion to file a supplemental brief (DE
86), the motion for reconsideration of the clerk’s order denying the motion to
extend (DE 121), and the motion to consolidate cases (DE 122) are DENIED. In
20-35025, the motion to allow for correction of excerpts of record (DE 70) is
GRANTED, but the motion to extend the time to file a reply brief and the motion
to consolidate cases (DE 77, 78) are DENIED.
                                          7